Action for forcible entry and detainer. This is the fourth time the case has been before us. The controversy revolves about the question, whether or not there was delivery of a certain deed from the father of these parties to the plaintiff’s wife. At the first nisi prius trial the presiding Justice directed a verdict for the plaintiff, to which order the defendant excepted. Those exceptions were presented to us accompanied by motion for new trial on the ground of newly discovered evidence. The exceptions were overruled but upon the motion based upon newly discovered evidence a second trial was granted. In effect this court said at that time, under the evidence at the first trial, that there was delivery of the deed. Reed v. Reed, 113 Maine, 522.
At the second trial, with the old and the newly discovered evidence presented to the jury, a verdict was returned for the plaintiff. Thus a jury verdict also proclaimed that the deed was delivered. The defendant raised a question upon his right to open and close. His claim was denied at nisi prius, and exceptions were allowed. The exceptions were sustained and the parties sent back for a third trial. Reed v. Reed, 115 Maine, 441.
*580At the third trial before a jury the defendant prevailed and the plaintiff presented a motion to have that verdict set aside. After a very careful examination of the evidence this court held that the finding of the jury was manifestly wrong and set aside the verdict, thus holding a second time that there was delivery of the deed. Reed v. Reed, 117 Maine, 281.
Thus the parties were sent back for a fourth trial. At that trial, by agreement of counsel, the evidence taken at the third trial was .used as the evidence in the fourth. In other words, the evidence which the full court had said was insufficient to support a verdict for the defendant was .relied upon in the fourth trial. Thereupon, at the conclusion of evidence, the presiding Justice directed a verdict for the plaintiff. To this order an'exception was talen and allowed.
After careful consideration cf the evidence and the arguments of counsel we direct the mandate. Exceptions overruled. McGillicuddy & Morey, and C. M. P. Larrabee, for plaintiff. A. S. Littlefield, for defendant.